                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN-DMSION
                                No. 5:20-CV-95-D


SECURITIES AND EXCHANGE                        )
COMMISSION,                                    )
                                               )
                              Plaintiff,       )
                                               )
                  v.                           )               ORDER
                                               )
STACEY L. BEANE, and                           )
TRAVIS LASKA,                                  )
                                               )
                              Defendants.      )


        On May 20, 2020, the Securities and Exchange Commission (''plaintiff:'' or "SEC" or

 "Commission") moved for summary judgment and requested a civil penalty against defendants

 Stacey L. Beane ("Beane") and Travis Laska ("Laska") (collectively, "defendants") [D.E. 12].

 On June 9, 2020, defendants agreed that the court should grant the SEC's motion for summary

 judgment, but requested a just civil penalty that balances their wrongdoing with their extensive

 cooperation in the investigation and prosecution of their former supervisor Stephen Peters

 (''Peters"), their acceptance of responsibility, their lack of financial gain from their wrongdoing

 or Peters's wrongdoing, and their current financial circumstances. See [D.E. 17]. On June 12,

 2020, the SEC replied and noted that a civil penalty is needed to punish defendants and to deter

 others. See [D.E. 18]. On June 16, 2020, defendants filed a supplemental response. See [D.E.

 19]. As explained below, the court grants the SEC's motion for summary judgment and imposes

 civil penalties of $7,500 against Beane and $7,500 against Laska.

                                                   I.

        The court presided at Peters's criminal trial in May and June 2019. The jury convicted

 Peters of 20 counts: investment advisor fraud and aiding and abetting (count one), fraud in the




         Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 1 of 12
 sale of unregistered securities (count two), wire fraud and aiding and abetting (counts three

 through eleven), money laundering and aiding and abetting (counts twelve through fifteen),

 conspiracy to make and use false documents and to falsify and conceal records (count sixteen),

 make and use false documen~ and aiding and abetting (count seventeen), falsifying and

 concealing records and aiding and abetting (count eighteen), corrupt endeavor to influence federal

 agency (count nineteen), and aggravated identity theft and aiding and abetting (count twenty). See

Verdict, United States v. Ste_phen Condon Peters, No. 5: 17-CR-411-D [D.E. 99] (E.D.N.C. 2019).

Peters committed these crimes while an investment advisor who owned and operated Vision

 Quest Capital, LLC (''VQ Capital"), Vision Quest Wealth Management, LLC (''VQ

Management''), and VQ Wealth, LLC (''VQ Wealth"; collectively, the "VQ Entities"). Beane and

Laska worked for Peters at VQ Management and testified at the trial concerning Peters's

wrongdoing and their own wrongdoing. See SEC v. Beane & Lasg, No. 5:20-CV-95-D [D.E.

· 12-6, 12-7] (E.D.N.C. 2020). On September 13, 2019, the court sentenced Peters to a total of 480

months' imprisonment. See Peters, No. 5:l 7-CR-411[0.E. 157].

         On May 1, 2020, this court permanently enjoined Beane and Laska from violating Section

204(a) ofthe Investment Advisers Act of 1940 [15 U.S.C. ·§ 80b-4(a)] ("Advisers Act") and Rule

204-2 thereunder [17 C.F.R. § 275.204-2] by knowingly or recklessly providing substantial

assistance to an investment adviser registered with the Commission under Section 203 of the

Advisers Act [15 U.S.C. § 80b-3] to fail to make and keep true, accurate, and current books and

records, or to furnish copies thereof to representatives of the Commission. See Beane & Lasg,

No. 5:20-CV-95-D [D.E. 9]; [D.E. 10]; [D.E. 12-1] ft 1-4. The court also held that Beane and

Laska "shall pay a civil penalty pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-

9(e)].   The Court .shall determine the amount of the civil penalty upon motion of the

Commission." [D.E. 12-1] ft 3-4.




                                                2
         Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 2 of 12
       In its order of May 1, 2020, the court noted that "in connection with the Commission's

motion for a civil penalty, and at any hearing held on such a motion: (a) [Beane and Laska] will

be precluded from arguing that he (or she) did not violate the federal securities laws as alleged

in the Complaint; (b) [Beane and Laska] may not challenge the validity of the Consent or this

Order of Permanent Injunction;_ (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure." Id.

(alterations and quotation omitted).

       The court accepts as true the allegations ofthe SEC' s complaint for purposes ofthe SEC' s

motion for summary judgment. The court also has considered the entire record, including the

sworn testimony of Beane and Laska in Peters's criminal trial.

       The Commission filed this civil action against Beane and Laska for violating the federal

securities laws which require an investment adviser registered with the Commission to maintain

true and accurate books and records. Beane and Laska assisted Peters in his efforts to hide from

the Commission a Ponzi scheme that Peters perpetrated through VQ Management (an investment

adviser in Raleigh, North Carolina that was registered with the Commission), VQ Capital, and

VQ Wealth. See id. ,r 5.

       Between at least April 2012 and June 30, 2017, Peters, acting individually or through VQ

Capital or VQ Management, fraudulently offered and sold approximately $10.1 million in

promissory notes that VQ Capital issued (the ''VQ Capital notes" or ''notes") to at least 60

investors, most of whom were elderly clients of VQ Management. See id. ,r 6. As part of his

fraud, Peters told numerous investors that VQ Capital would invest the offering proceeds into

revenue--producing businesses and that neither he nor VQ Management would receive any


                                               3

       Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 3 of 12
compensation for their investment in the VQ Capital notes. In truth, Peters diverted at least two-

thirds of the money raised for his own benefit or to pay interest to, or redeem, earlier investors.

See id. ,r7.

        During a 2016 examination and an ensuing enforcement investigation, Beane and Laska

falsified multiple VQ Management records to conceal the fraud and other misconduct from the

Commission staff. See id. ,r 8. For example, in response to document requests of the

Commission's examination staff, and at Peters's direction, Beane and Laska altered investor

accreditation documents and client balance sheets to make several unaccredited investors appear

to be accredited. See id ,r 9. The alterations also made it appear as if the employees had

disclosed to VQ Management's chiefcompliance officer the potential conflict ofinterest resulting

from the sale ofVQ Capital notes to VQ Management's advisory clients. See id. ,r 10.

       Beane and Laska aided and abetted VQ Management's violations ofthe books and records

requirements under Section 204 of the Advisers Act [15 U.S.C. § 80b-4] and Rule 204-2(a)

thereunder [17 C.F.R. § 275.204-2(a)], which require that advisers registered with the

Commission "make and keep true, accurate and current" books and records prescribed by the

Commission relating to the advisers' investment advisory business and ''furnish such copies" of

those records as the Commission requires. Id. ,r 11.

       Stacey L. Beane, age 35, resides in Winter Park, Florida. See id. ,r 13. Beane has an

accounting degree and worked as a bookkeeper for one or more of the VQ Entities from 2011

until May 2017. See id. Beane holds no securities licenses. See id.

       Travis Laska, age 26, resides in Ralei~ North Carolina. See id. ,r 14. Laska worked as

an intern at VQ Management in the summer of 2015. See id. Laska graduated from Johns

Hopkins University with a political science degree in 2017. See id. Laska worked for VQ

Management in 2016 and 2017 as an "operations associate" and later as an "M&A associate."




                                                4

        Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 4 of 12
Id. Laska left VQ Management in May 2017 and got another job. See id. Laska holds a Series

6S license. See id.

        Stephen C. Peters, age 47, controlled the VQ Entities. See id. ,r 1S. At all relevant times,

Peters was an investment adviser representative of VQ Management and held Series 7, 63, and

6S licenses. See id. Before forming VQ Management in 2005, Peters was associated with another

registered broker-dealer from August 2000 through November 2004. See id Peters is currently

incarcerated in Petersburg, Virginia. See id.

       Jn200S, Peters formed VQ Management, a Raleigh-based, North Carolina limited liability

company. See id ,r 16. Beginning in March 2016, VQ Management was registered with the

Commission as an investment adviser. See id. VQ Management terminated that registration in

December 2017 by filing a Form ADV-W. See id. Before March 2016, VQ Management was

registered as an investment adviser with the State of North Carolina and several other states. See

id. The VQ Entities effectively ceased operations following the FBl's July 12, 2017 search and

seizure of their business records and offices. See id.

       VQ Capital was a Raleigh-based, North Carolina limited liability company that Peters

formed in 2008 purportedly to (i) make investments in income-producing businesses and real

estate, and (ii) provide financial consulting services to business owners. See id. ,r 17. Although

VQ Capital sold the promissory notes at issue from at least July 2010, it did not file a Form Din

connection with its offering until October S, 2016, when Commission examination staffnoted the

absence of such a filing. See id. VQ Capital's Form D stated that VQ Capital had begun the

offering on July 8, 2010, and had sold $11,245,501 in notes through October S, 2016. See id.

VQ Capital is not registered with the Commission in any capacity. See id.

       VQ Wealth was a Raleigh-based, North Carolina limited liability company that Peters

formed in 2008. See id. ,r 18. According to filings made with the North Carolina Department of

Secretary of State and Peters's investigative testimony, VQ Wealth was the sole member ofVQ
                                     \.

                                                 s
        Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 5 of 12
Management and VQ Capital. See id. Peters and his spouse, Amy Peters, owned a majority

interest in VQ Wealth. See id. VQ Wealth never registered with the Commission in any capacity.

See id.

          Between at least April 2012 and June 30, 2017 (the "Relevant Period"), Peters, acting

individually or through VQ Capital or VQ Management, offered and sold approximately $10.1

million in promissoey notes to at least 60 investors, the majority of whom were advisoey clients

ofVQ Management. See id. ,r 19. Many were elderly and unsophisticated. See id. VQ Capital

issued the notes which typically had five-year terms, and purported to pay annual interest of eight

percent ifpaid quarterly, or nine percent ifthe noteholder elected to receive a lump-sum payment

of principal and interest at the end of the term. See id.

          Although Peters varied what he told prospective investors to convince them to invest in

VQ Capital notes, he repeated certain common claims to many note purchasers. See id. ,r 20. For

example, Peters told numerous investors that VQ Capital would invest the offering proceeds in

revenue-producing businesses, and that he and VQ Capital would be paid from the spread

between the greater return that VQ Capital would earn on the investments and the lesser return

that VQ Capital was obligated to pay the noteholders. See id. ,r 21. Similarly, Peters represented

to some prospective investors that neither he nor the VQ Entities would receive compensation

from the note offering proceeds. See id. ,r 22. To the majority of investors, Peters represented

that the VQ Capital notes presented little or no risk ofloss. See id. ,r 23. Peters also told some

investors that the notes were "guaranteed." See id. Peters' s representations were false. See id.

,r24.
          Although Peters used some investor proceeds on what could be construed generously as

business activities, he diverted at least two-thirds of the money for his own benefit or to pay

interest to, or redeem, earlier investors. See id. ,r 25. During the Relevant Period, Peters spent

at least $4.4 million to support an opulent lifestyle, including purchasing and remodeling a large


                                                6

          Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 6 of 12
horse farm in North Caroliria, purchasing items for his horse farm, and building and furnishing

a large vacation home in Costa Rica See id. ,r 26.

       As part ofPeters' s scheme, Peters routed the fraudulently obtained funds from VQ Capital

through VQ Wealth and then to his own use. Peters spent at least another $4.9 million making

interest and principal payments to earlier investors. See id. ,r 27. Peters never disclosed to note

purchasers that he would pay a substantial percentage of the note proceeds to himself or that he

would use investor proceeds for interest payments or redemptions. See id. ,r 28. Peters also failed

to disclose to note purchasers that of the approximately one-third of the funds spent on business

activities, Peters used much to pay the ongoing operating expenses of his existing businesses,

rather than to invest in new businesses. See id. ,r 29. Moreover, the notes were not guaranteed

and presented substantial risk. See id. ,r 30.

       In September 2016, the Commission staffbegan an.examination ofVQ Management. See

id. ,r 31. In February 2017, the Commission enforcement staff began an investigation into VQ

Management. See id. As part of the examination and investigation, the Commission staff

requested various documents relating to the offer and sale of VQ Capital notes to VQ

Management advisory clients. See id. ,r 32.

       In sworn testimony during Peters's criminal trial, Beane and Laska admitted that, at

Peters's direction, they falsified various VQ Management documents that were requested by, and

provided to, Commission staff. See id.     ,r 33.       For example, the examination staff requested

documents concerning the outside business activities ofVQ Management employ~s, including

Peters. See id. ,r 34. In response, Beane created false outside business activity disclosures to

make it appear as though Peters and other VQ Management personnel had disclosed to VQ

Management's compliance officer the potential conflict of interest relating to the sale of VQ

Capital notes to VQ Management's advisory clients. See id. ,r 3S. At Peters's direction, Beane

then backdated these forms to a period preceding the Commission's examination and forged the


                                                    7
       Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 7 of 12
compliance officer's signature on those documents. See id. ,r 36. This fraudulent conduct made

it appear as though the employees had signed the acknowledgments as ofthe date they were hired.

See id.   ,r   37.    VQ Management eventually provided these fraudulent documents to the



       At Peters's direction, Laska and Beane also forged advisory client signatures to investor

policy statements that purported to document, among other things, the risk tolerance and

inves1mentobjectives ofcertain VQ Management advisory clients that invested in the VQ Capital

notes. See id.       ,r 38.   Moreover, at Peters's direction, Beane and Laska fabricated investor

accreditation questionnaires and altered client balance sheets to make several VQ Capital note

investors appear to be accredited when they were not. See id. ,r 39. At Peters' s direction, Beane

and Laska also inflated the assets on the balance sheets of certain investors to make it appear as

though they had net worth in excess of $1 million. See id. ,r 40. VQ Management provided these

documents to Commission examination or enforcement staff. See id. At Peters's direction,

Beane also backdated subscription agreements concerning the sale ofVQ Capital notes to certain

VQ Management advisory clients. See id. ,r 41. This fraudulent conduct made it appear as though

the investors executed the agreements when they purchased the notes. See id. ,r 42. In fact, Beane

created these agreements only after the enforcement staff requested them. See id

       At Peters' s direction, Beane falsified VQ Management's financial records to conceal client

lawsuits by changing "settlements" after various amounts on the balance sheet and income

statement to the more innocuous ''professional fees attorneys." Id.       ,r 43.   VQ Management

provided the altered financial statements to Commission examination staff. See id. Beane and

Laska also assisted Peters in biding certain documents from the Commission staff. See id. ,r 44.

For example, in response to examination staff requests for all emails by Peters and other VQ

Management employees during a particular date range, Beane and Laska used certain keyword

searches to identify responsive emails and withhold them from the production. See id. ,r 45. The


                                                   8

          Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 8 of 12
withheld emails included those concerning the marketing ofVQ Capital notes, compensation paid

in connection with the sale of those notes, and several client lawsuits against VQ Management.

See id. ,r 46.

          At Peters' s direction, Laska manipulated the firm's client relationship database to hide any

entries reflecting the marketing and sale ofVQ Capital notes to VQ Management clients. See id.

,r 47. Laska then provided the examination staff, through Peters, with reports from that database
that did not show the hidden entries. See id. At Peters's direction, Laska also hid from the

Commission frolroination staff entries in that database showing that VQ Management had access

to several client bank account numbers and login passwords, thereby obscuring that the firm had

custody of those assets. See id. ,r 48.

         Many ofthe documents that Beane and Laska falsified were records that VQ Management

had to keep and maintain pursuant to the Advisers Act and the rules promulgated thereunder. See

id. ,r 49. During Peters's criminal trial, Beane and Laska each testified under oath and admitted

to, among other things, their respective misconduct as outlined in the complaint and in the

accompanying statement of material facts. See id. ,r 50. Beane and Laska admitted that each

knew his or her conduct was wrong. See id. ,r 33.

         In fashioning the civil penalty, the court has considered the need to punish Beane and

Laska and deter others from engaging in similar misconduct. In mitigation, Peters was an

extremely abusive supervisor and directed his wrath at both Beane and Laska. See [D.E. 19-1]

,r 2;   [D.E. 19-2]   ,r 2.   Neither gained financially from their own wrongdoing or Peters's

wrongdoing (except for their relatively insignificant salaries). See [D.E. 19-1] ,r 4; [D.E. 19-2]

,r 4. Beane and Laska ultimately went to the Federal Bureau ofInvestigation (''FBP') and revealed
Peters's wrongdoing. See [D.E. 19-1] ,r 5; [D.E. 19-2] ,r 5. The FBI did not immediately reveal

the wrongdoing to the SEC. See [D.E. 19-1] ,r 6; [D.E. 19-2] ,r 6. Beane and Laska then

cooperated against Peters, and their assistance helped the FBI gather information to obtain the


                                                   9

          Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 9 of 12
July 2017 search warrant Their disclosures (along with the disclosures of other internal

whistleblowers) led to the execution of the July 2017 search warrant that effectively ended

Peters's operation of the VQ Entities. Beane and Laska continued to cooperate extensively with

law enforcement both before and after Peters' s indictment Each also testified very credibly at

Peters's trial and played an important role in Peters's conviction.

       After leaving VQ Management, Beane moved to Orlando, Florida due to her fear ofPeters.

See [D.E. 19-1] ,r 8. Beane was unemployed for several months. Beane ultimately found a job

in 2017. When the SEC filed this civil action in May 2020, Beane lost her job. See id. ,r 10.

Beane lacks any assets with which to pay a sizeable penalty, drives a 15-year-old car, has student

loan debt of $10,000, and has $8,000 in savings. See id. ,r 11.

       As for Laska, he left VQ Management in May 2017. See [D.E. 12-1]           ,r 14.   He then

became employed in the securities industry in Raleigh. In 2019, his annual salary was $65,000.

In May 2020, after the SEC filed this action, Laska' s firm terminated his employment Laska has

bank accounts and an IR.A that total less than $5,000, drives a 10-year-old car worth $5,000, has

$130,000 in student loan debt, and has $8,000 in credit card debt See [D.E. 19-2] ,r 11.

       Beane and Laska's extensive and critical whistleblowing and cooperation are significant

mitigating factors. Likewise, the court has considered their c~ent financial circumstances and

capacity to earn money. The court also has considered the need to punish them and to deter

others. Having considered the entire record, the court imposes a civil penalty of $7,500 on Beane

and $7,500 on Laska.

                                               Il.

       The court GRANTS the SEC's motion for summary judgment [D.E. 12]. Defendant

Beane shall pay a civil penalty of $7,500 pursuant to section 209(e) of the Advisers Act [15

U.S.C. § 80b-9(e)]. Defendant Beane shall make this payment within 60 days after entr.y of this

Final Judgment Defendant Beane may transmit payment electronically to the Commission,


                                               10
       Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 10 of 12
which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

be made directly from a bank account via Pay.gov through the SEC website at http://www.sec.

gov/about/offices/ofin.htm. Defendant Beane may also pay by certified check, bank cashier's

check, or United States postal money order payable to the Securities and Exchange Commission,

which shall be delivered or mailed to:

                       Enterprise Services Center
                       Accounts Receivable Branch
                       6500 South MacArthur Boulevard
                       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Stacy L. Beane as a defendant in this action; and specifying that payment is made

pursuant to this final judgment.

       Beane shall simultaneously transmit photocopies of evidence of payment and case-

identifying information to the Commission's counsel in this action, Edward G. Sullivan, Esq.,

Securities and Exchange Commission, 950 East Paces Ferry Road, NE, Suite 900, Atlanta, GA

30326. By making this payment, defendant Beane relinquishes all legal and equitable right, title,

and interest in such funds and no part of the funds shall be returned to defendant Beane. The

Commission shall send the funds paid pursuant to this final judgment to the United States

Treasury. Defendant Beane shall pay post-judgment interest on any delinquent amounts pursuant

to 28 U.S.C. § 1961.

       Defendant Laska shall pay a civil penalty of $7,500 pursuant to section 209(e) of the

Advisers Act [15 U.S.C. § 80b-9(e)]. Defendant Laska shall make this payment within 60 days

after entry of this final judgment. Defendant Laska may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website

athttp://www.sec.gov/ about/offices/ofin.htm. Defendant Laska may also pay by certified check,


                                               11

       Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 11 of 12
bank cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to:

                       Enterprise Services Center
                       Accounts Receivable Branch
                       6500 South MacArthur Boulevard
                       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Travis Laska as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant Laska shall simultaneously transmit photocopies of evidence of payment and

case-identifying information to the Commission's counsel in this action, Edward G. Sullivan,

Esq., Securities and Exchange Commission, 950 East Paces Ferry Road, NE, Suite 900, Atlanta,

GA 30326. By making this payment, defendant Laska relinquishes all legal and equitable right,

title, and interest in such funds and no part of the funds shall be returned to defendant. The

Commission shall send the) funds paid pursuant to this final judgment to the United States

Treasury. Defendant Laska shall pay post-judgment interest on any delinquent amounts pursuant

to 28 u.s.c. § 1961.

       IT IS FURTIIER ORDERED that, the terms of the final judgment include the directives

in this order, and include the terms of the Order of Permanent Injunction and Other Relief As to

Defendant Stacey L. Beane and Order ofPermanent Injunction and Other ReliefAs to Defendant

Travis Laska, both orders signed by this court on May 1, 2020. The Clerk of Court shall enter
                                          " Laska. This court shall retain jurisdiction of this
final judgment against defendants Beane and

matter in order to enforce the terms of this final judgment

       SO ORDERED. This ..11. day of January 2021.

                                                         ~-b&-"'e.A
                                                        JSC.DEVERill
                                                        United States District Judge



                                               12
       Case 5:20-cv-00095-D Document 20 Filed 01/19/21 Page 12 of 12
